Title: To Thomas Jefferson from Sarah White, 19 January 1806
From: White, Sarah
To: Jefferson, Thomas


                        
                            Sir
                            
                            Woodville Jany. the 19th. 1806
                        
                        The exalted opinion I have allways entertained of your charecter, has induced me to take the liberty of
                            addressing you on a subject which I hope you will not conceive in the smallest measure derogatory to the elevated
                            department, which you fill with so much reputation, and honour.
                        I have lately been under the necessity of collecting monies, to be appropriated to a very important purpose;
                            but have not succeeded agreeably to my hopes or expectations, and as I am extremely interested in the object of my
                            pursuit, I deem it not inconsistent with propriety or the principles that has ever governed my conduct to make application
                            to you for a loan, of six thousand dollars, (for six or eight months) at the expiration of which time you may rely most
                                sacredly on my integrity in haveing it returned agreeably to contract; if you think my note
                            worth your acceptance for that sum, I will transmit it to you by post, if you do not think my note
                            sufficient, I will guarantee your loan by mortgage on valuable property greatly exceeding the sum
                            required.—I am Sir with sentiments of the highest respect.
                        
                            Sarah White.
                        
                    